DETAILED ACTION
Applicant’s amendment filed March 29, 2021 is acknowledged.
Applicant’s filed terminal disclaimer has overcome the previous non-statutory double patenting rejection.
Claim 1 has been amended.  Claims 4, 5, and 13-17 have been cancelled.
Claims 1-3 and 6-12 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on March 29, 2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seema Mehta on April 7, 2021.
The application has been amended as follows: 
In the Claims
In claim 1, the claim has been amended as follows:

at least one message from the first system to the second system; 
at least one message from the second system to the first system; and 
a clock signal, 
wherein a galvanic isolation is interposed between the first system and the second system and wherein the full-duplex synchronous serial link crosses the galvanic isolation, the method comprising: 
receiving, by the second system, a message and a clock signal sent by the first system, delayed and in substantially phase, said message being transmitted through a first wire of the full-duplex synchronous serial link, and said clock signal being transmitted through a third wire of the full-duplex synchronous serial link; 
sending, by the second system, a message to the first system, through a second wire of the full-duplex synchronous serial link; 
sending back the clock signal received by the second system to the first system through a fourth wire of the full-duplex synchronous serial link, with said message sent by the second system through the second wire of full-duplex synchronous serial the link; and 
receiving, by the first system, the message sent by the second system through the second wire of the full-duplex synchronous serial link, and the sent-back clock signal through the fourth wire of the full-duplex synchronous serial link, delayed and in phase, 

wherein the galvanic isolation comprises a first part and a second part arranged in parallel, 
wherein the first part of the galvanic isolation is crossed by the first, second, third, and fourth wires, and 
wherein the second part of the galvanic isolation is crossed by [[the]] a fifth wire.

Allowable Subject Matter
Claims 1-3 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone and/or in combination fails to teach and/or fairly suggest, with respect to claim 1, a method for communicating between a first system and second system interposed by a galvanic isolation and wherein a full-duplex synchronous serial link crosses the galvanic isolation, and wherein the fourth wire links an area of the third wire and the first system, said area of the third wire being arranged downstream of the galvanic isolation when the link is travelled from the first system in the direction of the second system, wherein the galvanic isolation comprises a first part and a second part arranged in parallel, wherein the first part of the galvanic isolation is crossed by the first, second, third, and fourth wires, and wherein the second part of the galvanic isolation is crossed by a fifth wire, and distinguishes from the prior art of record when considered in combination with the other limitations of the claim.  See the Notice of Allowance dated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
April 7, 2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477